Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Claims and IDS
Applicant’s IDS filed on 08/15/2019 and 04/23/2020 have been entered and made of record.
Claims 1-7 currently pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Engelke et al. (US 2019/0312973, A1), in view of the Background of the Related Art (BRA).

    Regarding claim 1, Engelke teaches a sound playback interval control method performed by a computer (at least Figs. 17, 22, 27, and 39 teaches the system controls sound playback interval control method performed by a computer in at 
the method comprising: 
arranging and displaying a word block subjected to correction and confirmation in a first area on a display screen (Figs. 17, 22, and 39), 
the first area being an area in which a plurality of word blocks generated from a character string obtained by speech recognition are displayed (at least the displayed area of further Figs. 17, 22, and 39 at least said first area being an area in which a plurality of word blocks generated from a spoken input from a character string obtained by speech recognition are displayed), and 
performing playback control on sound of the word block subjected to correction and confirmation displayed in the first area (at least Fig. 27, and 17 further teaches based on at least user instructions performing playback control on sound of the word block subjected to correction and confirmation displayed in the first area).
    However, Engelke is silent regarding specifically said first area being an area in which a plurality of word blocks generated by using morphological analysis from a character string obtained by speech recognition are displayed.
    BRA in at least para. 0003-0004 of the disclosure teaches the implied displayed sound word blocks, sound playback interval for correction and confirmation and generated using said morphological analysis from a character string obtained by 

    Regarding claim 2 (according to claim 1), Engelke further teaches wherein the word block subjected to correction and confirmation is arranged in a central portion of the first area (the word blocks displayed in at least Figs. 17, 22, 27, and 39 includes at least text words blocks subjected to correction and confirmation which in a case include those  arranged in a central portion of the first area).


    Regarding claim 4 (according to claim 1), Engelke is silent regarding wherein the method further comprising: displaying a character string obtained by speech recognition for a range broader than the plurality of word blocks displayed in the first area is displayed in a second area on the display screen different from the first area, and 

   BRA teaches a case in at least para. 0003-0004 of the disclosure where based user requests a case exists where displaying of character string obtained by speech recognition may include unnecessary part indicating obviously a range broader than the plurality of word blocks displayed in the first area is displayed in a second area on the display screen obviously different from the first area and BRA further teaches a case in at least para. 0003-0004 of the disclosure wherein in the performing playback control, a specified interval may be indicated in an interval corresponding to obviously said second area is accepted and playback control would obviously be performed on sound of the accepted specified interval.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Engelke in view of BRA to include wherein specifically displaying said character string obtained by speech recognition for a range broader than the plurality of word blocks displayed in the first area is displayed in a second area on the display screen different from the first area, and wherein in the performing playback control, a specified interval in an interval corresponding to the second area is accepted and playback control is performed on sound of the accepted specified interval, as discussed above, as 

    Regarding claim 5 (according to claim 1), Engelke is silent regarding wherein the sound of the interval or the specified interval is repeatedly played in the playback control.
   BRA further teaches a case in at least para. 0004 of the disclosure where the sound of the interval or the specified interval may be repeatedly played in the playback control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Engelke in view of BRA to include wherein specifically said sound of the interval or the specified interval is repeatedly played in the playback control, as discussed above, as Engelke in view of BRA are in the same field of endeavor of receiving from a user spoken voice request which is translated by a voice recognition engine to displayed text or word blocks presented to a user where the system awaits for correction and/or confirmation of the displayed data, the playback of the translated or transformation text data or the word blocks understandably may include a specified interval that includes word block or text before the specified interval and/or text data or the word blocks succeeding the specified range as illustrated in at least words in the specified interval are displayed and colored differently than 

    Regarding claim 6, Engelke teaches in at least para. 0115 a non-transitory computer-readable storage medium having stored (as depicted further in at least Figs. 17, 22, 27, and 39 teaches a system controls sound playback interval control method performed by a computer in at least Fig. 27, and 17 wherein to at least provide for correction and confirmation of playback text in a first area on a display 
arranging and displaying a word block subjected to correction and confirmation in a first area on a display screen (Figs. 17, 22, and 39), 
the first area being an area in which a plurality of word blocks generated from a character string obtained by speech recognition are displayed (at least the displayed area of further Figs. 17, 22, and 39 at least said first area being an area in which a plurality of word blocks generated from a spoken input from a character string obtained by speech recognition are displayed), and 
performing playback control on sound of the word block subjected to correction and confirmation displayed in the first area (at least Fig. 27, and 17 further teaches based on at least user instructions performing playback control on sound of the word block subjected to correction and confirmation displayed in the first area).
    However, Engelke is silent regarding specifically said first area being an area in which a plurality of word blocks generated by using morphological analysis from a character string obtained by speech recognition are displayed.
    BRA in at least para. 0003-0004 of the disclosure teaches the implied displayed sound word blocks, sound playback interval for correction and confirmation and generated using said morphological analysis from a character string obtained by speech recognition are displayed obviously including said first area being an area 

    Regarding claim 7, Engelke teaches an information processing apparatus (at least Figs. 17, 22, 27, and 39 teaches a system sound playback interval control comprising said information processing apparatus performed by a computer in at least Fig. 27, and 17 wherein to at least provide for correction and confirmation of playback text in a first area on a display screen of Figs. 17, 22, and 39), 
comprising: 
a memory (para. 0115); and 
a processor (para. 0115) coupled to the memory and configured to perform a process (the process of sound playback interval control performed by a computer in at least Fig. 27, and 17 wherein to at least provide for correction and confirmation of playback text in a first area on a display screen of Figs. 17, 22, and 39), 

the first area being an area in which a plurality of word blocks generated from a character string obtained by speech recognition are displayed (at least the displayed area of further Figs. 17, 22, and 39 at least said first area being an area in which a plurality of word blocks generated from a spoken input from a character string obtained by speech recognition are displayed), and 
performing playback control on sound of the word block subjected to correction and confirmation displayed in the first area (at least Fig. 27, and 17 further teaches based on at least user instructions performing playback control on sound of the word block subjected to correction and confirmation displayed in the first area).
    However, Engelke is silent regarding specifically said first area being an area in which a plurality of word blocks generated by using morphological analysis from a character string obtained by speech recognition are displayed.
    BRA in at least para. 0003-0004 of the disclosure teaches the implied displayed sound word blocks, sound playback interval for correction and confirmation and generated using said morphological analysis from a character string obtained by speech recognition are displayed obviously including said first area being an area in which the plurality of word blocks generated by using said morphological analysis from the character string obtained by speech recognition. It would have 

Claim Standings
Claims 3 is not currently rejected over the prior arts of records, but are at least objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     The prior arts do not teach claim 3. The sound playback interval control method according to claim 2, wherein in the arranging and displaying, in response to an operation of confirming the word block subjected to correction and confirmation, the word block arranged in the central portion of the first area is changed to a next word block, and in the process of performing playback control, playback control is performed on sound of an interval corresponding to the first area in which the next word block is arranged in the central portion after the change.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/2/2021